Exhibit 10.7

 

FORM OF INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
                      , 2009, between IDEARC INC., a Delaware corporation (the
“Company”), and [                                ] (“Indemnitee”).

 

BACKGROUND

 

Individuals have become more reluctant to serve corporations as directors or
officers or in other capacities unless they are provided with adequate
protection through insurance or adequate indemnification against risks of
potential claims and actions against them arising out of their service to and
activities on behalf of the corporation.

 

The Board of Directors of the Company (the “Board”) has determined that, in
order to attract and retain highly qualified individuals, the Company will,
unless certain conditions described below are met, maintain on an ongoing basis,
at its sole expense, liability insurance to protect certain persons serving the
Company and its subsidiaries from certain liabilities.  Although the furnishing
of such insurance has been a customary and widespread practice among United
States-based corporations and other business enterprises, the Company believes
that, given current market conditions and trends, such insurance may be
available to it in the future only at higher premiums and with more exclusions. 
At the same time, directors, officers, and other persons in service to
corporations or business enterprises are being increasingly subjected to
expensive and time-consuming litigation relating to, among other things, matters
that traditionally would have been brought only against the Company or business
enterprise itself.  The Amended and Restated Certificate of Incorporation (the
“Certificate”) and the Amended and Restated By-laws of the Company (the
“By-laws”) provide for the indemnification of the officers and directors of the
Company to the full extent permissible under applicable law.  Indemnitee may
also be entitled to indemnification pursuant to the General Corporation Law of
the State of Delaware (“DGCL”).  The Certificate, the By-laws, and the DGCL
expressly provide that the indemnification provisions set forth therein are not
exclusive, and thereby contemplate that contracts may be entered into between
the Company and members of the Board, officers, and other persons with respect
to indemnification.

 

The Board has determined that it is reasonable, prudent, necessary, and in the
best interests of the Company and its stockholders, for the Company to provide
contractual indemnification, and to advance expenses on behalf of, such persons
to the fullest extent permitted by applicable law.

 

In recognition of Indemnitee’s need for substantial protection against personal
liability and in order to enhance the Indemnitee’s continued service to the
Company in an effective manner, the Company and Indemnitee desire to enter into
this Agreement to provide for the indemnification of Indemnitee to the fullest
extent permitted by applicable law.

 

--------------------------------------------------------------------------------


 

This Agreement is a supplement to and in furtherance of the Certificate and
By-laws and any resolutions adopted by the Board, and will not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

 

Indemnitee does not regard the protection available under the Company’s
Certificate and By-laws and insurance as adequate in the present circumstances;
may not be willing to serve as an officer or director without adequate
protection; and the Company desires Indemnitee to serve in such capacity. 
Indemnitee is willing to serve, continue to serve, and to take on additional
service for or on behalf of the Company on the condition that he or she be so
indemnified.

 

THEREFORE, in consideration of the foregoing and of Indemnitee’s agreement to
serve as an officer or director or both after the date of this Agreement, the
parties to this Agreement agree as follows:

 


1.                                       INDEMNITY OF INDEMNITEE.  THE COMPANY
HEREBY AGREES TO DEFEND, HOLD HARMLESS, AND INDEMNIFY INDEMNITEE TO THE FULLEST
EXTENT PERMITTED BY LAW, AS SUCH MAY BE AMENDED FROM TIME TO TIME.  IN
FURTHERANCE OF THE FOREGOING INDEMNIFICATION, AND WITHOUT LIMITING THE
GENERALITY THEREOF:


 


(A)                                  PROCEEDINGS OTHER THAN PROCEEDINGS BY OR IN
THE RIGHT OF THE COMPANY.  INDEMNITEE WILL BE ENTITLED TO THE RIGHTS OF
INDEMNIFICATION PROVIDED IN THIS SECTION 1(A) IF, BY REASON OF HIS OR HER
CORPORATE STATUS, THE INDEMNITEE IS, OR IS THREATENED TO BE MADE, A PARTY TO OR
PARTICIPANT IN ANY PROCEEDING OTHER THAN A PROCEEDING BY OR IN THE RIGHT OF THE
COMPANY.  PURSUANT TO THIS SECTION 1(A), INDEMNITEE WILL BE INDEMNIFIED,
DEFENDED, AND HELD HARMLESS AGAINST ALL EXPENSES, JUDGMENTS, PENALTIES, FINES,
AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY HIM OR HER,
OR ON HIS OR HER BEHALF, IN CONNECTION WITH SUCH PROCEEDING OR ANY CLAIM, ISSUE,
OR MATTER IN ANY SUCH PROCEEDING, IF THE INDEMNITEE ACTED IN GOOD FAITH AND IN A
MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST
INTERESTS OF THE COMPANY, AND WITH RESPECT TO ANY CRIMINAL PROCEEDING, HAD NO
REASONABLE CAUSE TO BELIEVE THE INDEMNITEE’S CONDUCT WAS UNLAWFUL.


 


(B)                                 PROCEEDINGS BY OR IN THE RIGHT OF THE
COMPANY.  INDEMNITEE WILL BE ENTITLED TO THE RIGHTS OF INDEMNIFICATION PROVIDED
IN THIS SECTION 1(B) IF, BY REASON OF HIS OR HER CORPORATE STATUS, INDEMNITEE
IS, OR IS THREATENED TO BE MADE, A PARTY TO OR PARTICIPANT IN ANY PROCEEDING
BROUGHT BY OR IN THE RIGHT OF THE COMPANY.  PURSUANT TO THIS SECTION 1(B),
INDEMNITEE WILL BE INDEMNIFIED, DEFENDED, AND HELD HARMLESS AGAINST ALL EXPENSES
ACTUALLY AND REASONABLY INCURRED BY THE INDEMNITEE, OR ON THE INDEMNITEE’S
BEHALF, IN CONNECTION WITH SUCH PROCEEDING IF THE INDEMNITEE ACTED IN GOOD FAITH
AND IN A MANNER THE INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO
THE BEST INTERESTS OF THE COMPANY; PROVIDED, HOWEVER, IF APPLICABLE LAW SO
PROVIDES, NO INDEMNIFICATION AGAINST SUCH EXPENSES WILL BE MADE IN RESPECT OF
ANY CLAIM, ISSUE OR MATTER IN SUCH PROCEEDING AS TO WHICH INDEMNITEE HAS BEEN
FINALLY ADJUDGED TO BE LIABLE TO THE COMPANY UNLESS AND TO THE EXTENT THAT THE
COURT OF

 

2

--------------------------------------------------------------------------------


 


CHANCERY OF THE STATE OF DELAWARE DETERMINES THAT SUCH INDEMNIFICATION MAY BE
MADE.


 


(C)                                  INDEMNIFICATION FOR EXPENSES OF A PARTY WHO
IS WHOLLY OR PARTLY SUCCESSFUL.  IF INDEMNITEE IS ENTITLED UNDER ANY PROVISION
OF THIS AGREEMENT TO INDEMNIFICATION BY THE COMPANY FOR SOME OR A PORTION OF THE
EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN SETTLEMENT ACTUALLY
AND REASONABLY INCURRED BY HIM OR HER OR ON HIS OR HER BEHALF IN CONNECTION WITH
A PROCEEDING OR ANY CLAIM, ISSUE, OR MATTER IN ANY SUCH PROCEEDING BUT NOT,
HOWEVER, FOR ALL OF THE TOTAL AMOUNT THEREOF, THE COMPANY SHALL NEVERTHELESS
INDEMNIFY INDEMNITEE FOR THE PORTION THEREOF TO WHICH INDEMNITEE IS ENTITLED. 
MOREOVER, NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT
THAT INDEMNITEE HAS BEEN SUCCESSFUL ON THE MERITS OR OTHERWISE IN DEFENSE OF ANY
OR ALL CLAIMS, ISSUES OR MATTERS RELATING IN WHOLE OR IN PART TO ANY PROCEEDING
OR IN DEFENSE OF ANY ISSUE OR MATTER THEREIN, INDEMNITEE SHALL BE INDEMNIFIED
AGAINST ALL EXPENSES INCURRED IN CONNECTION THEREWITH.  FOR PURPOSES OF THIS
SECTION 1(C) AND WITHOUT LIMITATION, THE TERMINATION OF ANY CLAIM, ISSUE OR
MATTER IN SUCH PROCEEDING BY DISMISSAL, WITH OR WITHOUT PREJUDICE, WILL BE
DEEMED TO BE A SUCCESSFUL RESULT AS TO SUCH CLAIM, ISSUE OR MATTER.


 


2.                                       ADDITIONAL INDEMNITY.  IN ADDITION TO,
AND WITHOUT REGARD TO ANY LIMITATIONS ON, THE INDEMNIFICATION PROVIDED FOR IN
SECTION 1 OF THIS AGREEMENT, THE COMPANY WILL AND HEREBY DOES INDEMNIFY, DEFEND,
AND HOLD HARMLESS INDEMNITEE AGAINST ALL EXPENSES, JUDGMENTS, PENALTIES, FINES,
AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY HIM OR HER OR
ON HIS OR HER BEHALF IF, BY REASON OF HIS OR HER CORPORATE STATUS, HE OR SHE IS,
OR IS THREATENED TO BE MADE, A PARTY TO OR PARTICIPANT IN ANY PROCEEDING
(INCLUDING A PROCEEDING BY OR IN THE RIGHT OF THE COMPANY), INCLUDING, WITHOUT
LIMITATION, ALL LIABILITY ARISING OUT OF THE NEGLIGENCE (WHETHER SOLE OR
CONTRIBUTORY) OR ACTIVE OR PASSIVE WRONGDOING OF INDEMNITEE.  THE ONLY
LIMITATION THAT WILL EXIST UPON THE COMPANY’S OBLIGATIONS PURSUANT TO THIS
AGREEMENT WILL BE THAT THE COMPANY WILL NOT BE OBLIGATED TO MAKE ANY PAYMENT TO
INDEMNITEE THAT IS FINALLY ADJUDGED (UNDER THE PROCEDURES, AND SUBJECT TO THE
PRESUMPTIONS, SET FORTH IN SECTIONS 6 AND 7) TO BE UNLAWFUL.


 


3.                                       CONTRIBUTION.


 


(A)                                  WHETHER OR NOT THE INDEMNIFICATION PROVIDED
IN SECTIONS 1 AND 2 IS AVAILABLE, IN RESPECT OF ANY THREATENED, PENDING, OR
COMPLETED PROCEEDING IN WHICH THE COMPANY IS JOINTLY LIABLE WITH INDEMNITEE (OR
WOULD BE IF JOINED IN SUCH PROCEEDING), THE COMPANY WILL PAY, IN THE FIRST
INSTANCE, THE ENTIRE AMOUNT OF ANY JUDGMENT OR SETTLEMENT OF SUCH PROCEEDING
WITHOUT REQUIRING INDEMNITEE TO CONTRIBUTE TO SUCH PAYMENT, AND THE COMPANY
HEREBY WAIVES, RELEASES, AND RELINQUISHES ANY RIGHT OF CONTRIBUTION IT MAY HAVE
AGAINST INDEMNITEE.  THE COMPANY WILL NOT ENTER INTO ANY SETTLEMENT OF ANY
PROCEEDING IN WHICH THE COMPANY IS JOINTLY LIABLE WITH INDEMNITEE (OR WOULD BE
IF JOINED IN SUCH PROCEEDING) UNLESS SUCH SETTLEMENT PROVIDES FOR A FULL AND
FINAL RELEASE OF ALL CLAIMS ASSERTED AGAINST INDEMNITEE.

 

3

--------------------------------------------------------------------------------


 


(B)                                 WITHOUT DIMINISHING OR IMPAIRING THE
OBLIGATIONS OF THE COMPANY SET FORTH IN SECTION 3(A), IF, FOR ANY REASON,
INDEMNITEE ELECTS OR IS REQUIRED TO PAY ALL OR ANY PORTION OF ANY JUDGMENT OR
SETTLEMENT IN ANY PROCEEDING IN WHICH THE COMPANY IS JOINTLY LIABLE WITH
INDEMNITEE (OR WOULD BE IF JOINED IN SUCH PROCEEDING), THE COMPANY WILL
CONTRIBUTE TO THE AMOUNT OF EXPENSES, JUDGMENTS, FINES, AND AMOUNTS PAID IN
SETTLEMENT ACTUALLY AND REASONABLY INCURRED AND PAID OR PAYABLE BY INDEMNITEE IN
PROPORTION TO THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND ALL OFFICERS,
DIRECTORS, OR EMPLOYEES OF THE COMPANY, OTHER THAN INDEMNITEE, WHO ARE JOINTLY
LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN SUCH PROCEEDING), ON THE ONE
HAND, AND INDEMNITEE, ON THE OTHER HAND, FROM THE TRANSACTION FROM WHICH SUCH
PROCEEDING AROSE; PROVIDED, HOWEVER, THAT THE PROPORTION DETERMINED ON THE BASIS
OF RELATIVE BENEFIT MAY, TO THE EXTENT NECESSARY TO CONFORM TO LAW, BE FURTHER
ADJUSTED BY REFERENCE TO THE RELATIVE FAULT OF THE COMPANY AND ALL OFFICERS,
DIRECTORS, OR EMPLOYEES OF THE COMPANY OTHER THAN INDEMNITEE WHO ARE JOINTLY
LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN SUCH PROCEEDING), ON THE ONE
HAND, AND INDEMNITEE, ON THE OTHER HAND, IN CONNECTION WITH THE EVENTS THAT
RESULTED IN SUCH EXPENSES, JUDGMENTS, FINES, OR SETTLEMENT AMOUNTS, AS WELL AS
ANY OTHER EQUITABLE CONSIDERATIONS THAT APPLICABLE LAW MAY REQUIRE TO BE
CONSIDERED.  THE RELATIVE FAULT OF THE COMPANY AND ALL OFFICERS, DIRECTORS, OR
EMPLOYEES OF THE COMPANY, OTHER THAN INDEMNITEE, WHO ARE JOINTLY LIABLE WITH
INDEMNITEE (OR WOULD BE IF JOINED IN SUCH PROCEEDING), ON THE ONE HAND, AND
INDEMNITEE, ON THE OTHER HAND, WILL BE DETERMINED BY REFERENCE TO, AMONG OTHER
THINGS, THE DEGREE TO WHICH THEIR ACTIONS WERE MOTIVATED BY INTENT TO GAIN
PERSONAL PROFIT OR ADVANTAGE, THE DEGREE TO WHICH THEIR LIABILITY IS PRIMARY OR
SECONDARY, AND THE DEGREE TO WHICH THEIR CONDUCT IS ACTIVE OR PASSIVE.


 


(C)                                  THE COMPANY HEREBY AGREES TO FULLY
INDEMNIFY, DEFEND, AND HOLD HARMLESS INDEMNITEE FROM ANY CLAIMS OF CONTRIBUTION
THAT MAY BE BROUGHT BY OFFICERS, DIRECTORS, OR EMPLOYEES OF THE COMPANY, OTHER
THAN INDEMNITEE, WHO MAY BE JOINTLY LIABLE WITH INDEMNITEE.


 


(D)                                 TO THE FULLEST EXTENT PERMISSIBLE UNDER
APPLICABLE LAW, IF THE INDEMNIFICATION PROVIDED FOR IN THIS AGREEMENT IS
UNAVAILABLE TO INDEMNITEE FOR ANY REASON WHATSOEVER, THE COMPANY, IN LIEU OF
INDEMNIFYING INDEMNITEE, WILL CONTRIBUTE TO THE AMOUNT INCURRED BY INDEMNITEE,
WHETHER FOR JUDGMENTS, FINES, PENALTIES, EXCISE TAXES, AND AMOUNTS PAID OR TO BE
PAID IN SETTLEMENT OR FOR EXPENSES, IN CONNECTION WITH ANY CLAIM RELATING TO AN
INDEMNIFIABLE EVENT UNDER THIS AGREEMENT, IN SUCH PROPORTION AS IS DEEMED FAIR
AND REASONABLE IN LIGHT OF ALL OF THE CIRCUMSTANCES OF SUCH PROCEEDING IN ORDER
TO REFLECT (I) THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND INDEMNITEE AS A
RESULT OF THE EVENT(S) OR TRANSACTION(S) GIVING CAUSE TO SUCH PROCEEDING; AND
(II) THE RELATIVE FAULT OF THE COMPANY (AND ITS DIRECTORS, OFFICERS, EMPLOYEES,
AND AGENTS) AND INDEMNITEE IN CONNECTION WITH SUCH EVENT(S) OR TRANSACTION(S).


 


4.                                       INDEMNIFICATION FOR EXPENSES OF A
WITNESS.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT
THAT INDEMNITEE IS, BY REASON OF HIS OR HER CORPORATE STATUS, A WITNESS IN ANY
PROCEEDING TO WHICH INDEMNITEE IS NOT A PARTY, THE

 

4

--------------------------------------------------------------------------------


 


COMPANY WILL INDEMNIFY, DEFEND, AND HOLD HARMLESS THE INDEMNITEE AGAINST ALL
EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM OR HER OR ON HIS OR HER BEHALF
IN CONNECTION THEREWITH.


 


5.                                       ADVANCEMENT OF EXPENSES. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE COMPANY WILL ADVANCE
ALL EXPENSES INCURRED BY OR ON BEHALF OF INDEMNITEE IN CONNECTION WITH ANY
PROCEEDING BY REASON OF INDEMNITEE’S CORPORATE STATUS WITHIN 15 DAYS AFTER THE
RECEIPT BY THE COMPANY OF A STATEMENT OR STATEMENTS FROM INDEMNITEE REQUESTING
SUCH ADVANCE OR ADVANCES FROM TIME TO TIME, WHETHER PRIOR TO OR AFTER FINAL
DISPOSITION OF SUCH PROCEEDING.  SUCH STATEMENT OR STATEMENTS WILL REASONABLY
EVIDENCE THE EXPENSES INCURRED BY INDEMNITEE AND WILL INCLUDE OR BE PRECEDED OR
ACCOMPANIED BY AN UNDERTAKING BY OR ON BEHALF OF INDEMNITEE TO REPAY ANY
EXPENSES ADVANCED IF IT IS ULTIMATELY DETERMINED THAT INDEMNITEE IS NOT ENTITLED
TO BE INDEMNIFIED AGAINST SUCH EXPENSES.  ANY ADVANCES AND UNDERTAKINGS TO REPAY
PURSUANT TO THIS SECTION 5 WILL BE UNSECURED AND INTEREST FREE.


 


6.                                       PROCEDURES AND PRESUMPTIONS FOR
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.  IT IS THE INTENT OF THIS
AGREEMENT TO SECURE FOR INDEMNITEE RIGHTS OF INDEMNITY THAT ARE AS FAVORABLE AS
MAY BE PERMITTED UNDER THE DGCL AND PUBLIC POLICY OF THE STATE OF DELAWARE. 
ACCORDINGLY, THE PARTIES AGREE THAT THE FOLLOWING PROCEDURES AND PRESUMPTIONS
WILL APPLY IN THE EVENT OF ANY QUESTION AS TO WHETHER INDEMNITEE IS ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT:


 


(A)                                  TO OBTAIN INDEMNIFICATION UNDER THIS
AGREEMENT, INDEMNITEE MUST SUBMIT TO THE SECRETARY OF THE COMPANY A WRITTEN
REQUEST, INCLUDING SUCH DOCUMENTATION AND INFORMATION AS IS REASONABLY AVAILABLE
TO INDEMNITEE AND IS REASONABLY NECESSARY TO DETERMINE WHETHER AND TO WHAT
EXTENT INDEMNITEE IS ENTITLED TO INDEMNIFICATION.  THE SECRETARY OF THE COMPANY
WILL, PROMPTLY UPON RECEIPT OF SUCH A REQUEST FOR INDEMNIFICATION, ADVISE THE
BOARD THAT INDEMNITEE HAS REQUESTED INDEMNIFICATION.


 


(B)                                 UPON WRITTEN REQUEST BY INDEMNITEE FOR
INDEMNIFICATION PURSUANT TO THE FIRST SENTENCE OF SECTION 6(A), A DETERMINATION,
IF REQUIRED BY APPLICABLE LAW, WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION WILL BE MADE IN THE SPECIFIC CASE: (I) IF A CHANGE IN CONTROL
SHALL HAVE OCCURRED, BY INDEPENDENT COUNSEL IN A WRITTEN OPINION TO THE BOARD, A
COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE; OR (II) IF A CHANGE IN CONTROL
SHALL NOT HAVE OCCURRED, (A) BY A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS,
EVEN THOUGH LESS THAN A QUORUM OF THE BOARD, (B) BY A COMMITTEE OF DISINTERESTED
DIRECTORS DESIGNATED BY A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS, EVEN
THOUGH LESS THAN A QUORUM OF THE BOARD, (C) IF THERE ARE NO SUCH DISINTERESTED
DIRECTORS OR, IF SUCH DISINTERESTED DIRECTORS SO DIRECT, BY INDEPENDENT COUNSEL
IN A WRITTEN OPINION TO THE BOARD, A COPY OF WHICH SHALL BE DELIVERED TO
INDEMNITEE OR (D) IF SO DIRECTED BY THE BOARD, BY THE STOCKHOLDERS OF THE
COMPANY.  INDEMNITEE WILL REASONABLY COOPERATE WITH THE PERSON MAKING THE
DETERMINATION WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION,
INCLUDING PROVIDING TO SUCH PERSON UPON REASONABLE ADVANCE REQUEST ANY
DOCUMENTATION OR INFORMATION THAT IS NOT PRIVILEGED OR OTHERWISE

 

5

--------------------------------------------------------------------------------


 


PROTECTED FROM DISCLOSURE AND THAT IS REASONABLY AVAILABLE TO INDEMNITEE AND
REASONABLY NECESSARY TO SUCH DETERMINATION.  ANY EXPENSES ACTUALLY AND
REASONABLY INCURRED BY INDEMNITEE IN SO COOPERATING WITH THE PERSON MAKING SUCH
DETERMINATION WILL BE BORNE BY THE COMPANY (IRRESPECTIVE OF THE DETERMINATION AS
TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION) AND THE COMPANY HEREBY
INDEMNIFIES, DEFENDS, AND AGREES TO HOLD INDEMNITEE HARMLESS FROM ANY SUCH COSTS
AND EXPENSES.  IF IT IS DETERMINED THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION REQUESTED BY INDEMNITEE IN A WRITTEN APPLICATION SUBMITTED TO
THE COMPANY PURSUANT TO SECTION 6, PAYMENT TO INDEMNITEE WILL BE MADE WITHIN 15
DAYS AFTER SUCH DETERMINATION.


 


(C)                                  IN THE EVENT THE DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION IS TO BE MADE BY INDEPENDENT COUNSEL PURSUANT TO
SECTION 6(B), THE INDEPENDENT COUNSEL WILL BE SELECTED AS PROVIDED IN THIS
SECTION 6(C).  IF A CHANGE IN CONTROL HAS NOT OCCURRED, THE INDEPENDENT COUNSEL
WILL BE SELECTED BY THE BOARD, AND THE COMPANY WILL GIVE WRITTEN NOTICE TO
INDEMNITEE ADVISING HIM OR HER OF THE IDENTITY OF THE INDEPENDENT COUNSEL SO
SELECTED.  IF A CHANGE IN CONTROL HAS OCCURRED, THE INDEPENDENT COUNSEL WILL BE
SELECTED BY INDEMNITEE (UNLESS INDEMNITEE REQUESTS THAT SUCH SELECTION BE MADE
BY THE BOARD, IN WHICH EVENT THE PRECEDING SENTENCE WILL APPLY), AND INDEMNITEE
WILL GIVE WRITTEN NOTICE TO THE COMPANY ADVISING IT OF THE IDENTITY OF THE
INDEPENDENT COUNSEL SO SELECTED.  IN EITHER EVENT, INDEMNITEE OR THE COMPANY, AS
THE CASE MAY BE, MAY, WITHIN TEN DAYS AFTER SUCH WRITTEN NOTICE OF SELECTION HAS
BEEN RECEIVED, DELIVER TO THE COMPANY OR TO INDEMNITEE, AS THE CASE MAY BE, A
WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED, HOWEVER, THAT SUCH OBJECTION MAY
BE ASSERTED ONLY ON THE GROUND THAT THE INDEPENDENT COUNSEL SO SELECTED DOES NOT
MEET THE REQUIREMENTS OF INDEPENDENT COUNSEL AS DEFINED IN THIS AGREEMENT, AND
THE OBJECTION WILL SET FORTH WITH PARTICULARITY THE FACTUAL BASIS OF SUCH
ASSERTION.  ABSENT A PROPER AND TIMELY OBJECTION, THE PERSON SO SELECTED WILL
ACT AS INDEPENDENT COUNSEL.  IF A WRITTEN OBJECTION IS MADE AND SUBSTANTIATED,
THE INDEPENDENT COUNSEL SO SELECTED MAY NOT SERVE AS INDEPENDENT COUNSEL UNLESS
AND UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT OF COMPETENT JURISDICTION HAS
DETERMINED THAT SUCH OBJECTION IS WITHOUT MERIT.  THE COMPANY AGREES TO PAY THE
REASONABLE FEES AND EXPENSES OF THE INDEPENDENT COUNSEL AND TO FULLY INDEMNIFY
SUCH INDEPENDENT COUNSEL AGAINST ANY AND ALL EXPENSES, CLAIMS, LIABILITIES, AND
DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ITS ENGAGEMENT PURSUANT
TO THIS AGREEMENT.


 


(D)                                 IN MAKING A DETERMINATION WITH RESPECT TO
ENTITLEMENT TO INDEMNIFICATION UNDER THIS AGREEMENT, THE PERSON MAKING SUCH
DETERMINATION WILL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT.  ANYONE SEEKING TO OVERCOME THIS PRESUMPTION WILL HAVE THE
BURDEN OF PROOF AND THE BURDEN OF PERSUASION BY CLEAR AND CONVINCING EVIDENCE. 
NEITHER THE FAILURE OF THE COMPANY (INCLUDING BY ITS DIRECTORS OR INDEPENDENT
COUNSEL) TO HAVE MADE A DETERMINATION BEFORE TO THE COMMENCEMENT OF ANY ACTION
PURSUANT TO THIS AGREEMENT THAT INDEMNIFICATION IS PROPER IN THE CIRCUMSTANCES
BECAUSE INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR AN ACTUAL

 

6

--------------------------------------------------------------------------------


 


DETERMINATION BY THE COMPANY (INCLUDING BY ITS DIRECTORS OR INDEPENDENT COUNSEL)
THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF CONDUCT, WILL BE A
DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT INDEMNITEE HAS NOT MET THE
APPLICABLE STANDARD OF CONDUCT.


 


(E)                                  INDEMNITEE WILL BE DEEMED TO HAVE ACTED IN
GOOD FAITH IF INDEMNITEE’S ACTION IS BASED ON THE RECORDS OR BOOKS OF ACCOUNT OF
THE ENTERPRISE, INCLUDING FINANCIAL STATEMENTS, OR ON INFORMATION SUPPLIED TO
INDEMNITEE BY ANY ONE OR MORE OF THE OFFICERS, DIRECTORS, OR EMPLOYEES OF THE
ENTERPRISE IN THE COURSE OF THEIR DUTIES, OR ON THE ADVICE OF LEGAL COUNSEL FOR
THE ENTERPRISE OR ON INFORMATION OR RECORDS GIVEN OR REPORTS MADE TO THE
ENTERPRISE BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR BY AN APPRAISER OR
OTHER EXPERT SELECTED BY THE ENTERPRISE.  IN ADDITION, THE KNOWLEDGE OR ACTIONS,
OR FAILURE TO ACT, OF ANY DIRECTOR, OFFICER, AGENT, OR EMPLOYEE OF THE
ENTERPRISE WILL NOT BE IMPUTED TO INDEMNITEE FOR PURPOSES OF DETERMINING THE
RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT.  WHETHER OR NOT THE FOREGOING
PROVISIONS OF THIS SECTION 6(E) ARE SATISFIED, IT WILL IN ANY EVENT BE PRESUMED
THAT INDEMNITEE HAS AT ALL TIMES ACTED IN GOOD FAITH AND IN A MANNER HE OR SHE
REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE
COMPANY.  ANYONE SEEKING TO OVERCOME THIS PRESUMPTION WILL HAVE THE BURDEN OF
PROOF AND THE BURDEN OF PERSUASION BY CLEAR AND CONVINCING EVIDENCE.


 


(F)                                    IF THE PERSON EMPOWERED OR SELECTED UNDER
SECTION 6 TO DETERMINE WHETHER INDEMNITEE IS ENTITLED TO INDEMNIFICATION HAS NOT
MADE A DETERMINATION WITHIN 60 DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST
THEREFOR, THE REQUISITE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION WILL BE
DEEMED TO HAVE BEEN MADE AND INDEMNITEE WILL BE ENTITLED TO SUCH INDEMNIFICATION
ABSENT (I) A MISSTATEMENT BY INDEMNITEE OF A MATERIAL FACT, OR AN OMISSION OF A
MATERIAL FACT NECESSARY TO MAKE INDEMNITEE’S STATEMENT NOT MATERIALLY
MISLEADING, IN CONNECTION WITH THE REQUEST FOR INDEMNIFICATION OR (II) A
PROHIBITION OF SUCH INDEMNIFICATION UNDER APPLICABLE LAW; PROVIDED, HOWEVER,
THAT SUCH 60-DAY PERIOD MAY BE EXTENDED FOR A REASONABLE TIME, NOT TO EXCEED AN
ADDITIONAL 30 DAYS, IF THE PERSON MAKING SUCH DETERMINATION WITH RESPECT TO
ENTITLEMENT TO INDEMNIFICATION IN GOOD FAITH REQUIRES SUCH ADDITIONAL TIME TO
OBTAIN OR EVALUATE DOCUMENTATION INFORMATION RELATING THERETO.


 


(G)                                 INDEMNITEE WILL COOPERATE WITH THE PERSON
MAKING SUCH DETERMINATION WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION, INCLUDING PROVIDING TO SUCH PERSON UPON REASONABLE ADVANCE
WRITTEN REQUEST ANY DOCUMENTATION OR INFORMATION THAT IS NOT PRIVILEGED OR
OTHERWISE PROTECTED FROM DISCLOSURE AND THAT IS REASONABLY AVAILABLE TO
INDEMNITEE AND REASONABLY NECESSARY TO SUCH DETERMINATION.  ANY INDEPENDENT
COUNSEL OR MEMBER OF THE BOARD WILL ACT REASONABLY AND IN GOOD FAITH IN MAKING A
DETERMINATION REGARDING THE INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION UNDER
THIS AGREEMENT.  ANY EXPENSES ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE IN
SO COOPERATING WITH THE PERSON MAKING SUCH DETERMINATION WILL BE BORNE BY THE
COMPANY (IRRESPECTIVE OF THE DETERMINATION AS TO INDEMNITEE’S ENTITLEMENT TO

 

7

--------------------------------------------------------------------------------


 


INDEMNIFICATION) AND THE COMPANY HEREBY AGREES TO INDEMNIFY, DEFEND, AND HOLD
INDEMNITEE HARMLESS THEREFROM.


 


(H)                                 THE COMPANY ACKNOWLEDGES THAT A SETTLEMENT
OR OTHER DISPOSITION SHORT OF FINAL JUDGMENT MAY BE SUCCESSFUL IF IT PERMITS A
PARTY TO AVOID EXPENSE, DELAY, DISTRACTION, DISRUPTION, OR UNCERTAINTY.  IN THE
EVENT THAT ANY PROCEEDING TO WHICH INDEMNITEE IS A PARTY IS RESOLVED IN ANY
MANNER OTHER THAN BY ADVERSE JUDGMENT AGAINST INDEMNITEE (INCLUDING, WITHOUT
LIMITATION, SETTLEMENT OF SUCH PROCEEDING WITH OR WITHOUT PAYMENT OF MONEY OR
OTHER CONSIDERATION) IT WILL BE CONCLUSIVELY PRESUMED THAT INDEMNITEE HAS BEEN
SUCCESSFUL ON THE MERITS OR OTHERWISE IN SUCH PROCEEDING.


 


(I)                                     THE TERMINATION OF ANY PROCEEDING OR OF
ANY CLAIM, ISSUE, OR MATTER THEREIN, BY JUDGMENT, ORDER, SETTLEMENT, OR
CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT, WILL NOT
(EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT) OF ITSELF ADVERSELY
AFFECT THE RIGHT OF INDEMNITEE TO INDEMNIFICATION OR CREATE A PRESUMPTION THAT
INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN A MANNER THAT HE OR SHE REASONABLY
BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY OR, WITH
RESPECT TO ANY CRIMINAL PROCEEDING, THAT INDEMNITEE HAD REASONABLE CAUSE TO
BELIEVE THAT HIS OR HER CONDUCT WAS UNLAWFUL.


 


7.                                       REMEDIES OF INDEMNITEE.


 


(A)                                  IN THE EVENT THAT (I) A DETERMINATION IS
MADE PURSUANT TO SECTION 6 OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES IS NOT TIMELY
MADE PURSUANT TO SECTION 5 OF THIS AGREEMENT, (III) NO DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION IS MADE PURSUANT TO SECTION 6(B) OF THIS
AGREEMENT WITHIN 90 DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST FOR
INDEMNIFICATION, (IV) PAYMENT OF INDEMNIFICATION IS NOT MADE PURSUANT TO THIS
AGREEMENT WITHIN 15 DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN REQUEST
THEREFOR; OR (V) PAYMENT OF INDEMNIFICATION IS NOT MADE WITHIN 15 DAYS AFTER A
DETERMINATION HAS BEEN MADE THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION OR
SUCH DETERMINATION IS DEEMED TO HAVE BEEN MADE PURSUANT TO SECTION 6 OF THIS
AGREEMENT, INDEMNITEE WILL BE ENTITLED TO AN ADJUDICATION IN AN APPROPRIATE
COURT OF THE STATE OF DELAWARE, OR IN ANY OTHER COURT OF COMPETENT JURISDICTION,
OF INDEMNITEE’S ENTITLEMENT TO SUCH INDEMNIFICATION OR PAYMENT.  INDEMNITEE WILL
COMMENCE SUCH PROCEEDING SEEKING AN ADJUDICATION WITHIN 180 DAYS FOLLOWING THE
DATE ON WHICH INDEMNITEE FIRST HAS THE RIGHT TO COMMENCE SUCH PROCEEDING
PURSUANT TO THIS SECTION 7(A).  THE COMPANY WILL NOT OPPOSE INDEMNITEE’S RIGHT
TO SEEK ANY SUCH ADJUDICATION.


 


(B)                                 IN THE EVENT THAT A DETERMINATION HAS BEEN
MADE PURSUANT TO SECTION 6(B) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED
TO INDEMNIFICATION, ANY JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS SECTION 7
WILL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL ON THE MERITS, AND
INDEMNITEE WILL NOT BE PREJUDICED BY REASON OF THE ADVERSE DETERMINATION UNDER
SECTION 6(B).

 

8

--------------------------------------------------------------------------------


 


(C)                                  IF A DETERMINATION HAS BEEN MADE PURSUANT
TO SECTION 6(B) OF THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION, THE COMPANY WILL BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL
PROCEEDING COMMENCED PURSUANT TO THIS SECTION 7, ABSENT (I) A MISSTATEMENT BY
INDEMNITEE OF A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO
MAKE INDEMNITEE’S MISSTATEMENT NOT MATERIALLY MISLEADING IN CONNECTION WITH THE
APPLICATION FOR INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH INDEMNIFICATION
UNDER APPLICABLE LAW.


 


(D)                                 IN THE EVENT THAT INDEMNITEE, PURSUANT TO
THIS SECTION 7, SEEKS A JUDICIAL ADJUDICATION OF HIS OR HER RIGHTS UNDER, OR TO
RECOVER DAMAGES FOR BREACH OF, THIS AGREEMENT, OR TO RECOVER UNDER ANY
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICIES MAINTAINED BY THE COMPANY,
THE COMPANY WILL PAY ON HIS OR HER BEHALF, IN ADVANCE, ANY AND ALL EXPENSES
ACTUALLY AND REASONABLY INCURRED BY HIM OR HER IN SUCH JUDICIAL ADJUDICATION,
REGARDLESS OF WHETHER INDEMNITEE ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH
INDEMNIFICATION, ADVANCEMENT OF EXPENSES OR INSURANCE RECOVERY.


 


(E)                                  THE COMPANY WILL BE PRECLUDED FROM
ASSERTING IN ANY PROCEEDING COMMENCED PURSUANT TO THIS SECTION 7 THAT THE
PROCEDURES AND PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID, BINDING, AND
ENFORCEABLE AND WILL STIPULATE IN ANY SUCH COURT THAT THE COMPANY IS BOUND BY
ALL THE PROVISIONS OF THIS AGREEMENT.  THE COMPANY WILL INDEMNIFY, DEFEND, AND
HOLD HARMLESS INDEMNITEE AGAINST ANY AND ALL EXPENSES AND, IF REQUESTED BY
INDEMNITEE, WILL (WITHIN 15 DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN
REQUEST THEREFORE) ADVANCE, TO THE EXTENT NOT PROHIBITED BY LAW, SUCH EXPENSES
TO INDEMNITEE, THAT ARE INCURRED BY INDEMNITEE IN CONNECTION WITH ANY ACTION
BROUGHT BY INDEMNITEE FOR INDEMNIFICATION OR ADVANCE OF EXPENSES FROM THE
COMPANY UNDER THIS AGREEMENT OR UNDER ANY DIRECTORS’ AND OFFICERS’ LIABILITY
INSURANCE POLICIES MAINTAINED BY THE COMPANY, REGARDLESS OF WHETHER INDEMNITEE
ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH INDEMNIFICATION, ADVANCEMENT OF
EXPENSES, OR INSURANCE RECOVERY, AS THE CASE MAY BE.


 


(F)                                    NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NO DETERMINATION AS TO ENTITLEMENT TO INDEMNIFICATION
UNDER THIS AGREEMENT WILL BE REQUIRED TO BE MADE PRIOR TO THE FINAL DISPOSITION
OF THE PROCEEDING.


 


8.                                       NON-EXCLUSIVITY; SURVIVAL OF RIGHTS;
INSURANCE; SUBROGATION.


 


(A)                                  THE RIGHTS OF INDEMNIFICATION AS PROVIDED
BY THIS AGREEMENT WILL NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH
INDEMNITEE MAY AT ANY TIME BE ENTITLED UNDER APPLICABLE LAW, THE CERTIFICATE,
THE BYLAWS, ANY AGREEMENT, A VOTE OF STOCKHOLDERS, A RESOLUTION OF DIRECTORS, OR
OTHERWISE.  NO AMENDMENT, ALTERATION, OR REPEAL OF THIS AGREEMENT OR OF ANY
PROVISION OF THIS AGREEMENT WILL LIMIT OR RESTRICT ANY RIGHT OF INDEMNITEE UNDER
THIS AGREEMENT IN RESPECT OF ANY ACTION TAKEN OR OMITTED BY SUCH INDEMNITEE IN
HIS OR HER CORPORATE STATUS PRIOR TO SUCH AMENDMENT, ALTERATION, OR REPEAL.  TO
THE EXTENT THAT A CHANGE IN THE DGCL, WHETHER BY STATUTE OR JUDICIAL DECISION,
PERMITS GREATER INDEMNIFICATION THAN WOULD

 

9

--------------------------------------------------------------------------------


 


BE AFFORDED CURRENTLY UNDER THE CERTIFICATE, THE BYLAWS, OR THIS AGREEMENT, IT
IS THE INTENT OF THE PARTIES TO THIS AGREEMENT THAT INDEMNITEE WILL ENJOY BY
THIS AGREEMENT THE GREATER BENEFITS SO AFFORDED BY SUCH CHANGE.  NO RIGHT
INDEPENDENTLY HELD BY OR IN THIS AGREEMENT CONFERRED UPON, INDEMNITEE IS
INTENDED TO BE EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY, AND EVERY OTHER RIGHT AND
REMEDY WILL BE CUMULATIVE AND IN ADDITION TO EVERY OTHER RIGHT AND REMEDY GIVEN
UNDER THIS AGREEMENT OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR
OTHERWISE.  THE ASSERTION OR EMPLOYMENT OF ANY RIGHT OR REMEDY UNDER THIS
AGREEMENT, OR OTHERWISE, WILL NOT PREVENT THE CONCURRENT ASSERTION OR EMPLOYMENT
OF ANY OTHER RIGHT OR REMEDY.


 


(B)                                 THE COMPANY HEREBY COVENANTS AND AGREES
THAT, SO LONG AS INDEMNITEE SERVES IN A CORPORATE STATUS AND THEREAFTER SO LONG
AS INDEMNITEE MAY BE SUBJECT TO ANY POSSIBLE PROCEEDING BY REASON OF THE FACT
THAT INDEMNITEE SERVED IN A CORPORATE STATUS, THE COMPANY, SUBJECT TO
SECTION 8(D), WILL PROMPTLY OBTAIN AND MAINTAIN IN FULL FORCE AND EFFECT
LIABILITY INSURANCE TO PROTECT INDEMNITEE FROM PERSONAL LIABILITIES INCURRED BY
REASON OF THE FACT THAT INDEMNITEE IS OR WAS SERVING IN SUCH CAPACITY
(“LIABILITY INSURANCE”) IN REASONABLE AMOUNTS FROM ESTABLISHED AND REPUTABLE
INSURERS.


 


(C)                                  IN ALL APPLICABLE POLICIES OF LIABILITY
INSURANCE, INDEMNITEE WILL BE NAMED AS AN INSURED AND WILL BE COVERED BY SUCH
POLICIES IN ACCORDANCE WITH THEIR TERMS TO THE MAXIMUM EXTENT OF THE COVERAGE
AVAILABLE FOR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT, OR FIDUCIARY UNDER SUCH
POLICY OR POLICIES.


 


(D)                                 NOTWITHSTANDING THE FOREGOING, THE COMPANY
WILL HAVE NO OBLIGATION TO OBTAIN OR MAINTAIN LIABILITY INSURANCE IF THE COMPANY
DETERMINES IN GOOD FAITH THAT SUCH INSURANCE IS NOT REASONABLY AVAILABLE, THE
PREMIUM COSTS FOR SUCH INSURANCE ARE MATERIALLY DISPROPORTIONATE TO THE AMOUNT
OF COVERAGE PROVIDED, THE COVERAGE PROVIDED BY SUCH INSURANCE IS LIMITED BY
EXCLUSIONS SO AS TO PROVIDE A MATERIALLY INSUFFICIENT BENEFIT, OR INDEMNITEE IS
COVERED BY SUBSTANTIALLY SIMILAR INSURANCE MAINTAINED BY A SUBSIDIARY OF THE
COMPANY OR BY ANOTHER PERSON PURSUANT TO A CONTRACTUAL OBLIGATION OWED TO THE
COMPANY.


 


(E)                                  FOLLOWING THE RECEIPT OF A NOTICE OF A
CLAIM PURSUANT TO THE TERMS OF THIS AGREEMENT, THE COMPANY WILL GIVE PROMPT
NOTICE OF THE COMMENCEMENT OF SUCH PROCEEDING TO THE INSURERS IN ACCORDANCE WITH
THE PROCEDURES SET FORTH IN THE RESPECTIVE POLICIES.  THE COMPANY WILL
THEREAFTER TAKE ALL NECESSARY OR DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY,
ON BEHALF OF THE INDEMNITEE, ALL AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING
IN ACCORDANCE WITH THE TERMS OF SUCH POLICIES.


 


(F)                                    IN THE EVENT OF ANY PAYMENT UNDER THIS
AGREEMENT, THE COMPANY WILL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL
OF THE RIGHTS OF RECOVERY OF INDEMNITEE, WHO WILL EXECUTE ALL PAPERS REQUIRED
AND TAKE, AT THE EXPENSE OF THE COMPANY, ALL ACTION NECESSARY TO SECURE SUCH
RIGHTS, INCLUDING EXECUTION OF SUCH

 

10

--------------------------------------------------------------------------------


 


DOCUMENTS AS ARE NECESSARY TO ENABLE THE COMPANY TO BRING SUIT TO ENFORCE SUCH
RIGHTS.


 


(G)                                 THE COMPANY WILL NOT BE LIABLE UNDER THIS
AGREEMENT TO MAKE ANY PAYMENT OF AMOUNTS OTHERWISE INDEMNIFIABLE UNDER THIS
AGREEMENT IF AND TO THE EXTENT THAT INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED
SUCH PAYMENT UNDER ANY INSURANCE POLICY, CONTRACT, AGREEMENT, OR OTHERWISE.


 


(H)                                 THE COMPANY’S OBLIGATION TO INDEMNIFY OR
ADVANCE EXPENSES UNDER THIS AGREEMENT TO INDEMNITEE WHO IS OR WAS SERVING
ANOTHER PERSON IN CORPORATE STATUS WILL BE REDUCED BY ANY AMOUNT INDEMNITEE HAS
ACTUALLY RECEIVED AS INDEMNIFICATION OR ADVANCEMENT OF EXPENSES FROM SUCH OTHER
PERSON.


 


9.                                       EXCEPTION TO RIGHT OF INDEMNIFICATION.
NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT, THE COMPANY WILL NOT BE
OBLIGATED UNDER THIS AGREEMENT TO MAKE ANY INDEMNITY IN CONNECTION WITH ANY
CLAIM MADE AGAINST INDEMNITEE:


 


(A)                                  FOR WHICH PAYMENT HAS ACTUALLY BEEN MADE TO
OR ON BEHALF OF INDEMNITEE UNDER ANY INSURANCE POLICY OR OTHER INDEMNITY
PROVISION, EXCEPT WITH RESPECT TO ANY EXCESS BEYOND THE AMOUNT PAID UNDER ANY
INSURANCE POLICY OR OTHER INDEMNITY PROVISION;


 


(B)                                 FOR AN ACCOUNTING OF PROFITS MADE FROM THE
PURCHASE AND SALE (OR SALE AND PURCHASE) BY INDEMNITEE OF SECURITIES OF THE
COMPANY WITHIN THE MEANING OF SECTION 16(B) OF THE EXCHANGE ACT OR SIMILAR
PROVISIONS OF STATE LAW; OR


 


(C)                                  EXCEPT AS OTHERWISE PROVIDED IN SECTION 7
OF THIS AGREEMENT, IN CONNECTION WITH ANY PROCEEDING (OR ANY PART OF ANY
PROCEEDING) INITIATED BY INDEMNITEE, INCLUDING ANY PROCEEDING (OR ANY PART OF
ANY PROCEEDING) INITIATED BY INDEMNITEE AGAINST THE COMPANY OR ITS DIRECTORS,
OFFICERS, EMPLOYEES, OR OTHER INDEMNITEES, UNLESS (I) THE BOARD AUTHORIZED THE
PROCEEDING (OR SUCH PART OF ANY PROCEEDING) PRIOR TO ITS INITIATION, (II) SUCH
INDEMNIFICATION IS EXPRESSLY REQUIRED TO BE MADE BY APPLICABLE LAW, OR (III) THE
COMPANY PROVIDES THE INDEMNIFICATION, IN ITS SOLE DISCRETION, PURSUANT TO THE
POWERS VESTED IN THE COMPANY UNDER APPLICABLE LAW.


 


10.                                 DURATION OF AGREEMENT.  ALL AGREEMENTS AND
OBLIGATIONS OF THE COMPANY CONTAINED IN THIS AGREEMENT WILL CONTINUE DURING THE
PERIOD INDEMNITEE IS AN OFFICER, DIRECTOR, OR EMPLOYEE OF THE COMPANY (OR IS OR
WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER OR EMPLOYEE)
AND WILL CONTINUE THEREAFTER SO LONG AS INDEMNITEE IS, OR MAY BE MADE, THE
SUBJECT TO ANY PROCEEDING (OR ANY PROCEEDING COMMENCED UNDER SECTION 7) BY
REASON OF HIS OR HER CORPORATE STATUS, WHETHER OR NOT HE OR SHE IS ACTING OR
SERVING IN ANY SUCH CAPACITY AT THE TIME ANY LIABILITY OR EXPENSE IS INCURRED
FOR WHICH INDEMNIFICATION CAN BE PROVIDED UNDER THIS AGREEMENT.  THIS AGREEMENT
WILL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE
PARTIES AND THEIR RESPECTIVE SUCCESSORS (INCLUDING ANY DIRECT OR INDIRECT
SUCCESSOR BY

 

11

--------------------------------------------------------------------------------


 


PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO ALL OR A MAJORITY OF THE
BUSINESS OR ASSETS OR INCOME OR REVENUE GENERATING CAPACITY OF THE COMPANY),
ASSIGNS, SPOUSES, HEIRS, EXECUTORS, AND PERSONAL AND LEGAL REPRESENTATIVES.


 


11.                                 SECURITY.  TO THE EXTENT REQUESTED BY
INDEMNITEE AND APPROVED BY THE BOARD, THE COMPANY MAY AT ANY TIME, AND FROM TIME
TO TIME, PROVIDE SECURITY TO INDEMNITEE FOR THE COMPANY’S OBLIGATIONS UNDER THIS
AGREEMENT THROUGH AN IRREVOCABLE BANK LINE OF CREDIT, FUNDED TRUST OR OTHER
COLLATERAL.  ANY SUCH SECURITY, ONCE PROVIDED TO INDEMNITEE, MAY NOT BE REVOKED
OR RELEASED WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNITEE.


 


12.                                 ENFORCEMENT.


 


(A)                                  THE COMPANY EXPRESSLY CONFIRMS AND AGREES
THAT IT HAS ENTERED INTO THIS AGREEMENT AND ASSUMES THE OBLIGATIONS IMPOSED ON
IT BY THIS AGREEMENT IN ORDER TO INDUCE INDEMNITEE TO SERVE AS AN OFFICER OR
DIRECTOR OF THE COMPANY, AND THE COMPANY ACKNOWLEDGES THAT INDEMNITEE IS RELYING
UPON THIS AGREEMENT IN SERVING AS AN OFFICER OR DIRECTOR OF THE COMPANY.


 


(B)                                 SUBJECT TO SECTION 8(A) HEREOF, THIS
AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR WRITTEN AND ORAL,
AND CONTEMPORANEOUS ORAL, AGREEMENTS, NEGOTIATIONS, AND UNDERSTANDINGS, EXPRESS
OR IMPLIED, BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS
SECTION 12(B) WILL NOT BE CONSTRUED TO LIMIT ANY OTHER RIGHTS INDEMNITEE MAY
HAVE UNDER THE CERTIFICATE, THE BYLAWS, APPLICABLE LAW OR OTHERWISE.


 


13.                                 PERIOD OF LIMITATIONS.  NO LEGAL ACTION MAY
BE BROUGHT AND NO CAUSE OF ACTION MAY BE ASSERTED BY OR IN THE RIGHT OF THE
COMPANY AGAINST INDEMNITEE, INDEMNITEE’S ESTATE, SPOUSE, HEIRS, EXECUTORS, OR
PERSONAL OR LEGAL REPRESENTATIVES AFTER THE EXPIRATION OF TWO YEARS FROM THE
DATE OF ACCRUAL OF SUCH CAUSE OF ACTION, AND ANY CLAIM OR CAUSE OF ACTION OF THE
COMPANY WILL BE EXTINGUISHED AND DEEMED RELEASED, UNLESS ASSERTED BY THE TIMELY
FILING OF A LEGAL ACTION WITHIN SUCH TWO YEAR PERIOD; PROVIDED, HOWEVER, THAT IF
ANY SHORTER PERIOD OF LIMITATIONS IS OTHERWISE APPLICABLE TO ANY SUCH CAUSE OF
ACTION, SUCH SHORTER PERIOD WILL GOVERN.


 


14.                                 DEFINITIONS.  FOR PURPOSES OF THIS
AGREEMENT:


 


(A)                                  “CORPORATE STATUS” DESCRIBES THE STATUS OF
A PERSON WHO IS OR WAS A DIRECTOR, OFFICER, MANAGER, PARTNER, TRUSTEE, EMPLOYEE,
AGENT, OR FIDUCIARY OF THE ENTERPRISE THAT SUCH PERSON IS OR WAS SERVING AT THE
EXPRESS REQUEST OF THE COMPANY AND INCLUDES, WITHOUT LIMITATION, THE STATUS OF
SUCH PERSON AS AN ADVISOR TO THE ENTERPRISE PRIOR TO THE COMMENCEMENT OF SERVICE
IN ANY OTHER CORPORATE STATUS.


 


(B)                                 “CHANGE IN CONTROL” WILL BE DEEMED TO OCCUR
UPON THE EARLIEST TO OCCUR AFTER THE DATE OF THIS AGREEMENT OF ANY OF THE
FOLLOWING EVENTS:

 

12

--------------------------------------------------------------------------------


 


(I)                                     ANY ACQUIRING PERSON IS OR BECOMES THE
BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY
REPRESENTING 20% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES;


 


(II)                                  DURING ANY PERIOD OF TWO CONSECUTIVE YEARS
(NOT INCLUDING ANY PERIOD PRIOR TO THE EXECUTION OF THIS AGREEMENT), INDIVIDUALS
WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD, AND ANY NEW DIRECTOR
(OTHER THAN A DIRECTOR DESIGNATED BY A PERSON WHO HAS ENTERED INTO AN AGREEMENT
WITH THE COMPANY TO EFFECT A TRANSACTION DESCRIBED IN PARAGRAPHS (I), (III) OR
(IV) OF THIS DEFINITION) WHOSE ELECTION BY THE BOARD OR NOMINATION FOR ELECTION
BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF
THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF
THE PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO
APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A LEAST A MAJORITY OF THE MEMBERS
OF THE BOARD;


 


(III)                               THE EFFECTIVE DATE OF A MERGER OR
CONSOLIDATION OF THE COMPANY WITH ANY OTHER PERSON, OTHER THAN A MERGER OR
CONSOLIDATION THAT WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION CONTINUING TO
REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE SURVIVING ENTITY) AT LEAST 51% OF THE COMBINED VOTING POWER OF
THE VOTING SECURITIES OF THE SURVIVING PERSON OUTSTANDING IMMEDIATELY AFTER SUCH
MERGER OR CONSOLIDATION AND WITH THE POWER TO ELECT AT LEAST A MAJORITY OF THE
BOARD OF DIRECTORS OR OTHER GOVERNING BODY OF SUCH SURVIVING PERSON;


 


(IV)                              THE APPROVAL BY THE STOCKHOLDERS OF THE
COMPANY OF A COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR A MAJORITY OF THE COMPANY’S ASSETS OR
INCOME OR REVENUE GENERATING CAPACITY; OR


 


(V)                                 THERE OCCURS ANY OTHER EVENT OF A NATURE
THAT WOULD BE REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A
OF REGULATION 14A (OR A RESPONSE TO ANY SIMILAR ITEM ON ANY SIMILAR SCHEDULE OR
FORM) PROMULGATED UNDER THE EXCHANGE ACT, WHETHER OR NOT THE COMPANY IS THEN
SUBJECT TO SUCH REPORTING REQUIREMENT.


 

For purposes of the foregoing, the following terms will have the following
meanings:

 

(A)                              “Acquiring Person” will mean a “person” or
“group” within the meaning of Sections 13(d) and 14(d) of the Exchange Act;
provided, however, that Acquiring Person will exclude (i) the Company, (ii) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (iii) any Person owned,

 

13

--------------------------------------------------------------------------------


 

directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, and (iv) any
“Grandfathered Person” as such term is defined in the rights agreement with the
Company’s transfer agent.

 

(B)                                “Beneficial Owner” will have the meaning
given to such term in Rule 13d-3 under the Exchange Act; provided, however, that
Beneficial Owner will exclude any Person otherwise becoming a Beneficial Owner
by reason of the stockholders of the Company approving a merger of the Company
with another Person.

 


(C)                                  “DISINTERESTED DIRECTOR” MEANS A DIRECTOR
OF THE COMPANY WHO IS NOT AND WAS NOT A PARTY TO THE PROCEEDING IN RESPECT OF
WHICH INDEMNIFICATION IS SOUGHT BY INDEMNITEE.


 


(D)                                 “ENTERPRISE” WILL MEAN THE COMPANY AND ANY
OTHER PERSON THAT INDEMNITEE IS OR WAS SERVING AT THE EXPRESS REQUEST OF THE
COMPANY.


 


(E)                                  “EXCHANGE ACT” WILL MEAN THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED FROM TIME TO TIME.


 


(F)                                    “EXPENSES” WILL INCLUDE ALL REASONABLE
ATTORNEYS’ FEES, RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS,
WITNESS FEES, TRAVEL EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS,
TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE FEES, AND ALL OTHER DISBURSEMENTS
OR EXPENSES OF THE TYPES CUSTOMARILY INCURRED IN CONNECTION WITH PROSECUTING,
DEFENDING, PREPARING TO PROSECUTE OR DEFEND, INVESTIGATING, PARTICIPATING IN, OR
BEING OR PREPARING TO BE A WITNESS, IN A PROCEEDING.  EXPENSES ALSO WILL INCLUDE
EXPENSES INCURRED IN CONNECTION WITH ANY APPEAL RESULTING FROM ANY PROCEEDING,
INCLUDING WITHOUT LIMITATION THE PREMIUM, SECURITY FOR, AND OTHER COSTS RELATING
TO ANY COST BOND, SUPERSEDEAS BOND, OR OTHER APPEAL BOND OR ITS EQUIVALENT. 
EXPENSES, HOWEVER, WILL NOT INCLUDE AMOUNTS PAID IN SETTLEMENT BY INDEMNITEE OR
THE AMOUNT OF JUDGMENTS OR FINES AGAINST INDEMNITEE.


 


(G)                                 “INDEPENDENT COUNSEL” MEANS A LAW FIRM, OR A
MEMBER OF A LAW FIRM, THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND
NEITHER PRESENTLY IS, NOR IN THE PAST FIVE YEARS HAS BEEN, RETAINED TO
REPRESENT:  (I) THE COMPANY OR INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH
PARTY (OTHER THAN WITH RESPECT TO MATTERS CONCERNING INDEMNITEE UNDER THIS
AGREEMENT, OR OF OTHER INDEMNITEES UNDER SIMILAR INDEMNIFICATION AGREEMENTS), OR
(II) ANY OTHER PARTY TO THE PROCEEDING GIVING RISE TO A CLAIM FOR
INDEMNIFICATION UNDER THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE TERM
“INDEPENDENT COUNSEL” WILL NOT INCLUDE ANY PERSON WHO, UNDER THE APPLICABLE
STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING, WOULD HAVE A CONFLICT OF
INTEREST IN REPRESENTING EITHER THE COMPANY OR INDEMNITEE IN AN ACTION TO
DETERMINE INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT.

 

14

--------------------------------------------------------------------------------


 


(H)                                 “PERSON” MEANS ANY INDIVIDUAL, CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, TRUST, BENEFIT PLAN, GOVERNMENTAL OR
QUASI-GOVERNMENTAL AGENCY, AND ANY OTHER ENTITY, PUBLIC OR PRIVATE.


 


(I)                                     “PROCEEDING” INCLUDES ANY THREATENED,
PENDING, OR COMPLETED ACTION, CLAIM, SUIT, ARBITRATION, ALTERNATE DISPUTE
RESOLUTION MECHANISM, INVESTIGATION, INQUIRY, ADMINISTRATIVE HEARING, OR ANY
OTHER ACTUAL, THREATENED, OR COMPLETED PROCEEDING, WHETHER BROUGHT BY OR IN THE
RIGHT OF THE COMPANY OR OTHERWISE AND WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE,
OR INVESTIGATIVE, IN WHICH INDEMNITEE WAS, IS OR WILL BE INVOLVED AS A PARTY OR
OTHERWISE, BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS ACTING IN HIS OR HER
CORPORATE STATUS, BY REASON OF ANY ACTION TAKEN BY HIM OR HER OR OF ANY INACTION
ON HIS OR HER PART WHILE ACTING IN HIS OR HER CORPORATE STATUS; IN EACH CASE
WHETHER OR NOT HE OR SHE IS ACTING OR SERVING IN ANY SUCH CAPACITY AT THE TIME
ANY LIABILITY OR EXPENSE IS INCURRED FOR WHICH INDEMNIFICATION CAN BE PROVIDED
UNDER THIS AGREEMENT; INCLUDING ANY PROCEEDING PENDING ON OR BEFORE THE DATE OF
THIS AGREEMENT, BUT EXCLUDING ANY PROCEEDING INITIATED BY AN INDEMNITEE PURSUANT
TO SECTION 7 OF THIS AGREEMENT TO ENFORCE HIS OR HER RIGHTS UNDER THIS
AGREEMENT.


 


15.                                 SEVERABILITY.  THE INVALIDITY OF
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT WILL IN NO WAY AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THIS AGREEMENT IS INTENDED TO CONFER UPON
INDEMNITEE INDEMNIFICATION RIGHTS TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW.  IN THE EVENT ANY PROVISION OF THIS AGREEMENT CONFLICTS WITH ANY APPLICABLE
LAW, SUCH PROVISION WILL BE DEEMED MODIFIED, CONSISTENT WITH THE AFOREMENTIONED
INTENT, TO THE EXTENT NECESSARY TO RESOLVE SUCH CONFLICT.


 


16.                                 MODIFICATION AND WAIVER.  NO SUPPLEMENT,
MODIFICATION, TERMINATION, OR AMENDMENT OF THIS AGREEMENT WILL BE BINDING UNLESS
EXECUTED IN WRITING BY EACH OF THE PARTIES.  NO WAIVER OF ANY OF THE PROVISIONS
OF THIS AGREEMENT WILL BE DEEMED OR WILL CONSTITUTE A WAIVER OF ANY OTHER
PROVISION OF THIS AGREEMENT (WHETHER OR NOT SIMILAR) NOR WILL SUCH WAIVER
CONSTITUTE A CONTINUING WAIVER.  THIS AGREEMENT CANNOT BE MODIFIED OR AMENDED,
OR ANY PROVISION OF THIS AGREEMENT WAIVED, BY COURSE OF CONDUCT.


 


17.                                 NOTICE BY INDEMNITEE.  INDEMNITEE AGREES
PROMPTLY TO NOTIFY THE COMPANY IN WRITING UPON BEING SERVED WITH OR OTHERWISE
RECEIVING ANY SUMMONS, CITATION, SUBPOENA, COMPLAINT, INDICTMENT, INFORMATION,
OR OTHER DOCUMENT RELATING TO ANY PROCEEDING OR MATTER THAT MAY BE SUBJECT TO
INDEMNIFICATION COVERED UNDER THIS AGREEMENT.  THE FAILURE TO SO NOTIFY THE
COMPANY WILL NOT RELIEVE THE COMPANY OF ANY OBLIGATION THAT IT MAY HAVE TO
INDEMNITEE UNDER THIS AGREEMENT UNLESS AND ONLY TO THE EXTENT THAT SUCH FAILURE
OR DELAY MATERIALLY PREJUDICES THE COMPANY.


 


18.                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS GIVEN OR MADE PURSUANT TO THIS AGREEMENT WILL BE IN WRITING AND
WILL BE DEEMED EFFECTIVELY GIVEN:  (A) UPON PERSONAL DELIVERY TO THE PARTY TO BE
NOTIFIED, (B) WHEN SENT BY CONFIRMED ELECTRONIC MAIL OR FACSIMILE IF SENT DURING
NORMAL BUSINESS HOURS OF THE RECIPIENT, AND IF NOT SO CONFIRMED, THEN ON THE
NEXT BUSINESS DAY, (C) FIVE DAYS AFTER HAVING BEEN SENT BY REGISTERED OR

 

15

--------------------------------------------------------------------------------


 


CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (D) ONE DAY AFTER
DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER, SPECIFYING NEXT DAY
DELIVERY, WITH WRITTEN VERIFICATION OF RECEIPT.  ALL COMMUNICATIONS WILL BE
SENT:


 


(A)                                  TO INDEMNITEE AT THE ADDRESS SET FORTH
BELOW INDEMNITEE SIGNATURE HERETO.


 


(B)                                 TO THE COMPANY AT:


 

Idearc Inc.

2200 West Airfield Drive

DFW Airport, TX 75261-9810

Attention: Corporate Secretary

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 


19.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.  THIS
AGREEMENT MAY ALSO BE EXECUTED AND DELIVERED BY FACSIMILE SIGNATURE AND IN TWO
OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


20.                                 RULES OF CONSTRUCTION.


 


(A)                                  THE HEADINGS OF THE PARAGRAPHS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND WILL NOT BE DEEMED TO CONSTITUTE
PART OF THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION OF THIS AGREEMENT.


 


(B)                                 TIME IS OF THE ESSENCE WITH RESPECT TO THIS
AGREEMENT.


 


(C)                                  UNLESS THE CONTEXT OTHERWISE REQUIRES,
REFERENCES TO “SECTIONS” ARE TO SECTIONS OF THIS AGREEMENT.


 


(D)                                 THIS AGREEMENT WILL BE LIBERALLY CONSTRUED
IN FAVOR OF INDEMNITEE.


 


(E)                                  USE OF THE WORD “OR” WILL NOT BE EXCLUSIVE.


 


(F)                                    USE OF DEFINED TERMS IN THE SINGULAR WILL
INCLUDE THE PLURAL, AND VICE VERSA.


 


21.                                 GOVERNING LAW AND CONSENT TO JURISDICTION. 
THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE PARTIES WILL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES OR ANY OTHER PRINCIPLE THAT COULD
RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. THE COMPANY AND
INDEMNITEE HEREBY IRREVOCABLY AND UNCONDITIONALLY (I) AGREE THAT ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT

 

16

--------------------------------------------------------------------------------


 


WILL BE BROUGHT ONLY IN THE CHANCERY COURT OF THE STATE OF DELAWARE (THE
“DELAWARE COURT”), AND NOT IN ANY OTHER STATE OR FEDERAL COURT IN THE UNITED
STATES OF AMERICA OR ANY COURT IN ANY OTHER COUNTRY, (II) CONSENT TO SUBMIT TO
THE EXCLUSIVE JURISDICTION OF THE DELAWARE COURT FOR PURPOSES OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, (III) APPOINT,
TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE
STATE OF DELAWARE, THE CORPORATION TRUST COMPANY, 1209 ORANGE STREET,
WILMINGTON, NEW CASTLE COUNTY, DELAWARE 19801, AS SUCH PARTY’S AGENT IN THE
STATE OF DELAWARE FOR ACCEPTANCE OF LEGAL PROCESS IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING AGAINST SUCH PARTY WITH THE SAME LEGAL FORCE AND VALIDITY
AS IF SERVED UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF DELAWARE, (IV) WAIVE
ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN THE
DELAWARE COURT, AND (V) WAIVE, AND AGREE NOT TO PLEAD OR TO MAKE, ANY CLAIM THAT
ANY SUCH ACTION OR PROCEEDING BROUGHT IN THE DELAWARE COURT HAS BEEN BROUGHT IN
AN IMPROPER OR INCONVENIENT FORUM.


 

SIGNATURE PAGE TO FOLLOW

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

 

IDEARC INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

Name: [                                ]

 

 

 

Address:

 

 

 

 

 

--------------------------------------------------------------------------------